Title: From George Washington to Benjamin Lincoln, 15 August 1782
From: Washington, George
To: Lincoln, Benjamin


                  
                     Dear Sir
                     Head Quarters 15th Augst 1782
                  
                  Your favor of the 8th of August is come to hand covering a new Arrangement for the Army.
                  I know no preference which Lees Corps is entitled to, but what will arise from the Date of its Establishment.
                  Doctr Vacher’s Complaints, when presented, will be attended to.  I am &c.
                  
                     G.W.
                  
               